DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of group I and the species where the lichen is Rhizpcarpon geographicum in the reply filed on January 12, 2022 is acknowledged.
Claims 4-7 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8, 12, 13-16, 21, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
Rhizpcarpon geographicum which are naturally occurring lichen. This judicial exception is not integrated into a practical application because the extract can be this singular compound that is not markedly different than its natural counterpart. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional required component is a carrier that can be water. Further options for the carrier are recited that include a number of additional natural phenomenon such as collagen and chitosan. Like water, these carrier components also do not change the functionality of the chromophore nor does the chromophore change the functionality of these additional elements due to the combination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 21, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation “the polysaccharide” in line 1.  There is insufficient antecedent basis for this limitation in the claim. The parent claim recites “one or more polysaccharide”. The reference to “the polysaccharide” makes it unclear whether one, all, or some subset of the “one or more” grouping must abide by the limitation. 
Claims 21 recites the limitation “the chromophore” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The parent claim recites “at least one chromophore”. The reference to “the chromophore” makes it unclear whether one, all, or some subset of the “at least one” grouping must abide by the limitation. 
	Claim 24 depends from a cancelled claim. Therefore, its scope is unknown and cannot be addressed further in regard to prior art or any other statute.
Claim 27 recites the exposure of the claimed composition relative to “a composition lacking the lichen extract”. This recited comparative composition is so broad that it encompasses compositions that could render the same embodiment of a composition of the invention both inside and outside the claim scope. For example, a composition composed of x% of a red light emitting lichen extract in a carrier would emit more than 1.25 times the red light of a composition with no red, yellow, or orange emitting components and be inside the scope of claim 27. The same composition composed of x% of a red light emitting lichen extract in a carrier would emit would less 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 21, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loupis et al. (US PGPub No. 2015/0360047) as evidenced by Sanchez et al. (International Journal of Astrobiology 2014 13(1):1-18) and Rubio (www.mpsd.mpg.de/17628/2015-04-chlorophyll-rubio).
Loupis et al. disclose a cosmetic biophotonic composition composed of a dermatologically acceptable carrier and two fluorescent chromophores, where one is recited to be chlorophyll A or chlorophyll B (see claims 1 and 14; instant claim 21). Sanchez et al. details that both chlorophyll A and chlorophyll B are essential photosynthetic pigments found in lichen and that Rhizpcarpon geographicum contains them both (see abstract and page 11 first column first paragraph). Thus, the compounds chlorophyll A and chlorophyll B each qualify as an “extract” of Rhizpcarpon geographicum because the compounds are unchanged by their source (see instant claims 1-3). Chlorophyll A and chlorophyll B emit light in the red spectrum (see Rubio .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 8-11, 13-17, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Loupis et al as evidenced by Sanchez et al. and Rubio.
Loupis et al. disclose a cosmetic biophotonic composition composed of a dermatologically acceptable carrier and two fluorescent chromophores where one is recited to be chlorophyll A or chlorophyll B (see claims 1 and 14; instant claim 21). Sanchez et al. details that both chlorophyll A and chlorophyll B are essential photosynthetic pigments found in lichen and that Rhizpcarpon geographicum contains them both (see abstract and page 11 first column first paragraph). Thus, the compounds chlorophyll A and chlorophyll B each qualify as an “extract” of Rhizpcarpon geographicum because the compounds are unchanged by their source (see instant claims 1-3). Chlorophyll A and chlorophyll B emit light in the red spectrum (see Rubio page 3 last paragraph; instant claim 27). Loupis et al. go on to teach components that are envisioned in the compositions and these include collagen to promote collagen in the skin and bone, propylene glycol as a skin conditioner, and polysaccharides such as hydroxypropyl cellulose or acrylic acid polymers (vinyl polymer) as gelling agents (see paragraphs 119-122, 157, and 161; instant claims 8-11 and 13-17).
While a full example of each embodiment that follows from the teachings of Loupis et al. is not detailed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow their guidance and select collagen, an acrylic acid polymer, hydroxypropyl cellulose, and/or propylene glycol as additional components in the chlorophyll A or chlorophyll B containing . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a topical biophotonic composition. The patented claims detail that the composition comprises a gelling agent and chlorophyll A or chlorophyll B. The gelling agent is claimed to be selected from polyacrylic acid, propylene glycol, and hyaluronic acid (polysaccharide). Sanchez et al. details that both chlorophyll A and chlorophyll B are essential photosynthetic pigments found in lichen and that Rhizpcarpon geographicum contains them both (see abstract and page 11 first column first paragraph). Thus, the compounds chlorophyll A and chlorophyll B each qualify as an “extract” of Rhizpcarpon geographicum because the compounds are unchanged by their source. Chlorophyll A and chlorophyll B emit light in the red spectrum (see Rubio page 3 last paragraph). 
While the instant invention with specific carriers is not provided by a direct lineage of patented claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the patented claims in regard to particular compounds to select for the gelling agents. These options meet the limitations for particular instantly claimed carriers. Therefore claims 1-3, 8-11, 15, 17, 21, and 27 are obvious over claims 1 and 5-7 of U.S. Patent No. 10,376,455 as evidenced by Sanchez et al. and Rubio.

s 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,376,455 as evidenced by Sanchez et al. and Rubio as applied to claims 1-3, 8-11, 15, 17, 21, and 27  above, and further in view of Loupis et al.
Claims 1 and 5-7 of U.S. Patent No. 10,376455 as evidenced by Sanchez et al. and Rubio detail a topical biophotonic composition that contains at least two chromophores, one of which is chlorophyll A or chlorophyll B. While a gelling agent is recited, it is not detailed to be hydroxypropyl cellulose nor do the claims recite collagen. 
Loupis et al. disclose a cosmetic biophotonic composition composed of a dermatologically acceptable carrier and two fluorescent chromophores where one is recited to be chlorophyll A or chlorophyll B (see claims 1 and 14). Loupis et al. go on to teach components that are envisioned in the compositions and these include collagen to promote collagen in the skin and bone, propylene glycol as a skin conditioner, and polysaccharides such as hydroxypropyl cellulose or acrylic acid polymers (vinyl polymer) as gelling agents (see paragraphs 119-122, 157, and 161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select hydroxypropyl cellulose as a gelling agent for the composition of the patented claims. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome, in light of Loupis et al. who teach a similar composition and overlapping set of gelling agents. It also or alternatively would have been obvious to add collagen, as detailed by Loupis et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. .

Claims 1-3, 8-11, 17, 21, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12, and 14-15 of U.S. Patent No. 11,135,146 in view of Patel (“Natural Dyes” in Handbook of Textile and Industrial Dyeing Principles, Processes and Types of Dyes Volume 1, edited by Clark, Woodhead Publishing Limited, 2011, 395-424) as evidenced by Sanchez et al and Rubio.
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a topical biophotonic composition. The patented claims detail that the composition comprises a gelling agent and a chlorophyll. The gelling agent is claimed in different embodiments to be polyacrylic acid or propylene glycol. A particular chlorophyll is not recited.
Patel teaches that there are four types of chlorophyll: chlorophyll a, found in all higher plants, algae and cyanobacteria; chlorophyll b, found in higher plants and green algae; chlorophyll c, found in diatoms, dinofl agellates and brown algae; and chlorophyll d, found only in red algae (see page 410 last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select chlorophyll A or chlorophyll B as the chlorophyll. These choices would have been obvious as a selection from a small known finite set of options. Sanchez et al. details that both chlorophyll A and chlorophyll B are essential photosynthetic pigments found in lichen and that Rhizpcarpon geographicum contains them both (see abstract and page 11 first column first paragraph). Thus, the Rhizpcarpon geographicum because the compounds are unchanged by their source. Chlorophyll A and chlorophyll B emit light in the red spectrum (see Rubio page 3 last paragraph). Therefore claims 1-3, 8-11, 17, 21, and 27 are obvious over claims 1, 3, 12, and 14-15 of U.S. Patent No. 11,135,146 in view of Patel as evidenced by Sanchez et al. and Rubio.

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12, and 14-15 of U.S. Patent No. 11,135,146 in view of Patel as evidenced by Sanchez et al and Rubio as applied to claims 1-3, 8-11, 17, 21, and 27 above, and further in view of Loupis et al.
Claims 1, 3, 12, and 14-15 of U.S. Patent No. 11,135,146 in view of Patel as evidenced by Sanchez et al and Rubio detail a topical biophotonic composition that contains at least two chromophores, one of which is chlorophyll A or chlorophyll B. While a gelling agent is recited, it is not detailed to be hydroxypropyl cellulose nor do the claims recite collagen. 
Loupis et al. disclose a cosmetic biophotonic composition composed of a dermatologically acceptable carrier and two fluorescent chromophores where one is recited to be chlorophyll A or chlorophyll B (see claims 1 and 14). Loupis et al. go on to teach components that are envisioned in the compositions and these include collagen to promote collagen in the skin and bone, propylene glycol as a skin conditioner, and polysaccharides such as hydroxypropyl cellulose or acrylic acid polymers (vinyl polymer) as gelling agents (see paragraphs 119-122, 157, and 161).



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615